Case: 22-30002          Document: 00516543930            Page: 1    Date Filed: 11/14/2022




              United States Court of Appeals
                   for the Fifth Circuit                                       United States Court of Appeals
                                                                                        Fifth Circuit

                                                                                      FILED
                                                                              November 14, 2022
                                          No. 22-30002
                                                                                 Lyle W. Cayce
                                                                                      Clerk

   Gail Dominick,

                                                                   Plaintiff—Appellant,

                                             versus

   United States Department of Homeland Security,
   Alejandro Mayorkas, Secretary,

                                                                   Defendant—Appellee.


                      Appeal from the United States District Court
                         for the Eastern District of Louisiana
                               USDC No. 2:20-CV-2713


   Before Higginbotham, Southwick, and Higginson, Circuit
   Judges.
   Patrick E. Higginbotham, Circuit Judge:
          Gail Dominick was dismissed from her role as a Cadre On-Call
   Response Employee (CORE) for the Federal Emergency Management
   Agency (FEMA) in 2017. Dominick claimed that her dismissal resulted from
   race-based discrimination in violation of Title VII of the Civil Rights Act of
   1964.1 Following administrative proceedings in which an administrative law


          1
              42 U.S.C. § 2000e et seq.
Case: 22-30002         Document: 00516543930            Page: 2   Date Filed: 11/14/2022




                                         No. 22-30002


   judge rejected her complaint, Dominick filed suit in federal district court.
   Dominick appeals the district court’s order granting FEMA summary
   judgment and denying her motion for additional time to conduct discovery,
   arguing that the court abused its discretion by declining to grant a
   continuance under Rule 56(d) as required by Chandler v. Roudebush.2 We
   AFFIRM.
                                              I.
          Dominick worked for FEMA as a CORE, an at-will employee hired
   pursuant to the Stafford Act to support long-term disaster relief projects in
   the lasting wake of Hurricane Katrina.3 She occupied the position from 2006
   until her dismissal in 2017. FEMA calls the process of reducing staff as
   disaster relief operations wind down “rightsizing,” and it also laid off one of
   Dominick’s two coworkers while retaining the other. Dominick claimed that
   racial animus motivated her supervisors’ decisions regarding which staff
   member to keep.
          Dominick filed an Equal Employment Opportunity complaint in July
   of 2017, and she requested a hearing before an Equal Employment
   Opportunity Commission administrative law judge in early 2018. Discovery
   proceeded from March 25 until June 21, 2019, during which time Dominick
   deposed three FEMA managers and acquired written evidence. The
   administrative judge granted FEMA’s motion for a decision without a
   hearing, denying her claim. FEMA then issued a final order on the matter.
          Having made use of her administrative remedies, Dominick filed a
   complaint in district court under 42 U.S.C. § 2000e-16(c), which allows



          2
              425 U.S. 840 (1976).
          3
              See 42 U.S.C. § 5149(b).




                                              2
Case: 22-30002          Document: 00516543930              Page: 3         Date Filed: 11/14/2022




                                           No. 22-30002


   federal employees claiming discriminatory treatment to bring their cases to
   district court after an agency takes final action. FEMA moved for summary
   judgment alongside its answer. Dominick sought a 30-day continuance to
   engage in further discovery, but FEMA’s counsel suggested that 60 days
   would be more appropriate to facilitate the three additional depositions and
   written inquiries Dominick requested. The district court granted the
   continuance on May 6, 2021, providing that Dominick’s opposition to the
   motion for summary judgment would be due no later than July 6.
          Dominick, and her counsel, took no further action until July 2, when
   her counsel emailed FEMA’s counsel seeking to organize discovery and
   suggesting deposition dates in mid-August. After receiving no response from
   the FEMA attorney over the holiday weekend, Dominick timely filed her
   opposition to the motion for summary judgment, which included a Rule 56(d)
   motion to provide more time for discovery because she could not adequately
   respond with the available information.
          The district court granted FEMA’s motion for summary judgment
   and denied Dominick’s Rule 56(d) motion. The district court reasoned that
   she failed to explain how any additional facts might influence the outcome of
   the summary judgment motion, as required to merit further time.4 The court
   also noted that Dominick’s counsel offered no explanation for the delay in
   contacting FEMA’s counsel to negotiate and schedule discovery. Dominick
   timely appealed.
                                                II.
          Dominick argues that the district court erred by granting FEMA’s
   motion for summary judgment without the benefit of additional discovery,



          4
              See Raby v. Livingston, 600 F.3d 552, 561 (5th Cir. 2010).




                                                 3
Case: 22-30002            Document: 00516543930            Page: 4      Date Filed: 11/14/2022




                                            No. 22-30002


   and that the district court should have instead granted her Rule 56(d) motion.
   We review a district court’s denial of a Rule 56(d) motion for abuse of
   discretion.5 The district court “has broad discretion in all discovery matters,
   and such discretion will not be disturbed ordinarily unless there are unusual
   circumstances showing a clear abuse.”6 To provide litigants time to develop
   facts necessary to defend their claims, Rule 56(d) motions are “broadly
   favored and should be liberally granted.”7 In addition, “a continuance of a
   motion for summary judgment for purposes of discovery should be granted
   almost as a matter of course” when “the party opposing the summary
   judgment informs the court that its diligent efforts to obtain evidence from
   the moving party have been unsuccessful.”8
            In this case, the district court did not abuse its discretion in finding
   that Dominick failed to diligently pursue further discovery during the two-
   month continuance the district court provided.9 She admits that she took no
   action to engage in discovery between May 6—the date the district court
   granted the continuance—and July 2—just four days before her opposition
   to the motion for summary judgment came due. Dominick declined to explain
   the 57-day delay in her Rule 56(d) declaration accompanying the opposition.




            5
                Am. Family Life Assurance Co. of Columbus v. Biles, 714 F.3d 887, 894 (5th Cir.
   2013).
            6
            Kelly v. Syria Shell Petroleum Dev. B.V., 213 F.3d 841, 855 (5th Cir.2000) (internal
   quotation marks omitted).
            7
                Raby, 600 F.3d at 561 (5th Cir. 2010).
            8
            Int’l Shortstop, Inc. v. Rally’s, Inc., 939 F.2d 1257, 1267 (5th Cir. 1991) (internal
   quotations and citations omitted).
            9
             See Beattie v. Madison Cnty. Sch. Dist., 254 F.3d 595, 606 (5th Cir. 2001) (“If [the
   requesting party] has not diligently pursued discovery, however, she is not entitled to
   relief”); Baker v. Am. Airlines, 430 F.3d 750, 756 (5th Cir. 2005).




                                                   4
Case: 22-30002           Document: 00516543930             Page: 5      Date Filed: 11/14/2022




                                            No. 22-30002


   A “party suspends discovery at [her] own risk,” and Dominick’s arguments
   to excuse this fault are not availing.10
           Dominick first takes issue with the district court for allowing FEMA
   to move for summary judgment prior to a Rule 26(f) conference and formal
   discovery. Yet “Rule 56 does not require that any discovery take place before
   summary judgment can be granted; if a party cannot adequately defend such
   a motion, Rule [56(d)] is his remedy.”11 If the federal rules do not require
   discovery prior to summary judgment, then it stands to reason that they do
   not require a Rule 26(f) conference. She further faults FEMA for failing to
   hold the discovery conference. Yet, as Dominick points out, counsel are
   “jointly responsible” for seeking this conference, which places the onus back
   on her and her counsel’s own shoulders, particularly given that FEMA
   planned to conduct no further discovery.12 In granting a continuance until
   mid-July, the district court provided Dominick with the tools to mount a
   defense against the motion for summary judgment. She simply failed to use
   them.
           Furthermore, Dominick was not deprived discovery. She had the
   benefit of nearly 1,000 pages of deposition testimony and records with which
   to create a genuine issue of material fact. She collected these documents
   during a three-month period before the administrative law judge. That she
   sought only “frugal discovery” belies any contention that she was unable to



           10
                Beattie, 254 F.3d at 606.
           11
             Leatherman v. Tarrant Cnty. Narcotics Intel. & Coordination Unit, 28 F.3d 1388,
   1396 (5th Cir. 1994) (citations omitted). See also Washington v. Allstate Ins. Co., 901 F.2d
   1281, 1285 (5th Cir. 1990) (“This court has long recognized that a plaintiff’s entitlement to
   discovery prior to a ruling on a motion for summary judgment is not unlimited.”).
           12
             Rule 26(f)(2). See also USA Gymnastics v. Liberty Ins. Underwriters, Inc., 27 F.4th
   499, 514 (7th Cir. 2022).




                                                 5
Case: 22-30002         Document: 00516543930         Page: 6   Date Filed: 11/14/2022




                                      No. 22-30002


   diligently pursue what information remained during the allotted time. And
   that Dominick’s counsel expressed no qualms initially about the 60-day
   continuance only further emphasizes this conclusion.
          Dominick also berates opposing counsel for failing to respond
   promptly to an email sent on Friday, July 2, seeking to depose one individual,
   re-depose two others, engage in further written discovery, and continue for
   another two months. It was unreasonable for Dominick’s counsel, having
   delayed 57 days, to rely on opposing counsel’s availability over the Fourth of
   July weekend.
          Because Dominick failed to diligently pursue her limited discovery
   needs during the two-month continuance, the district court did not abuse its
   discretion in denying her Rule 56(d) motion.
                                          III.
          Dominick contends that federal law compels the district court to here
   allow a wider scope of discovery under de novo review by virtue of Chandler
   v. Roudebush.13 She posits that this means discovery should have taken place
   as if the underlying administrative proceedings never occurred. Chandler,
   Dominick argues, prevents a federal employer-defendant from prevailing in
   a motion for summary judgment based solely on the administrative
   proceedings without de novo discovery. Dominick reads too much into
   Chandler’s guidance to federal courts.
          In Chandler, the Supreme Court resolved disagreement among
   circuits about how to approach lawsuits under § 2000e-16(c). Some circuits
   determined that a de novo trial was not necessary in these circumstances, and
   that district courts could simply review the administrative record to


          13
               425 U.S. 840 (1976).




                                           6
Case: 22-30002           Document: 00516543930              Page: 7     Date Filed: 11/14/2022




                                             No. 22-30002


   determine whether the clear weight of the evidence supported the agency’s
   conclusion in accordance with traditional principles of administrative law.14
   Other circuits concluded that the statute provided for a de novo trial that
   extended beyond the administrative record.15 The Supreme Court reviewed
   the statute’s text and legislative history, determining that when choosing
   “between record review of agency action based on traditional appellate
   standards and trial de novo,” Congress selected de novo.16 Chandler dictates
   that public employees seeking redress under Title VII should be afforded all
   the trappings of the civil action, “treat[ing] private- and federal-sector
   employees alike,” and expressing no deference to the administrative
   proceedings below.17
           Yet Chandler does not support Dominick’s position that evidence
   produced during discovery in administrative proceedings is immaterial. The
   Supreme Court noted that “[p]rior administrative findings made with
   respect to an employment discrimination claim may, of course, be admitted
   as evidence at a federal-sector trial de novo.”18 Nothing in the opinion
   indicates that a district court must allow litigants to engage in discovery
   deemed duplicative or unnecessary, and nothing bars the district court from
   considering evidence unearthed during administrative proceedings when


           14
              Chandler, 425 U.S. at 843. See, e.g., Salone v. United States, 511 F.2d 902, 904
   (10th Cir. 1975) (vacated by Chandler).
           15
              Chandler, 425 U.S. at 843 n.4. See, e.g., Abrams v. Johnson, 534 F.2d 1226, 1228
   (6th Cir. 1976).
           16
            Chandler, 425 U.S. at 861. See also Payne v. Salazar, 619 F.3d 56, 62 (D.C. Cir.
   2010) (“[W]hat the Court meant by ‘trial de novo’ was the traditional federal trial of a civil
   action—in contrast to the limited, deferential review of agency decisionmaking afforded,
   for example, under the Administrative Procedure Act.”)
           17
                Chandler, 425 U.S. at 861.
           18
                Id. at 863 n.39.




                                                  7
Case: 22-30002        Document: 00516543930              Page: 8      Date Filed: 11/14/2022




                                         No. 22-30002


   evaluating a Rule 56(d) motion. And Chandler cannot be construed as
   demanding further discovery where, as here, the government acquiesces, but
   the employee fails to diligently pursue it.19 Dominick received a de novo trial
   and treatment equal to that afforded to a private sector employee. The
   district court did not contravene Chandler by denying further discovery and
   granting the summary judgment motion.20
                                             ****
           We AFFIRM the judgment of the district court.




           19
            In Chandler, “[t]he [government] moved for an order prohibiting discovery on
   the ground that the judicial action authorized by [§ 2000e-16(c)] is limited to a review of
   the administrative record.” Id. at 842. Not so in Dominick’s case.
           20
              Dominick does not provide substantive arguments on the merits of the district
   court’s summary judgment order, such as asserting that there existed a genuine issue of
   material fact. Although FEMA’s response addressed the issue, it is deemed waived. See
   Quick Techs., Inc. v. Sage Grp. PLC, 313 F.3d 338, 343 n.3 (5th Cir. 2002).




                                               8